Citation Nr: 1826924	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether VA's recoupment of separation pay is proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 through October 1988, June 1993 through December 1996, and January 2003 through July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

Concerning the issue of the propriety of VA's recoupment of separation pay, that issue was previously adjudicated fully by the Board in November 2002.  The Board has considered whether the Veteran's current claim should have been construed and adjudicated by the RO as a petition to reopen his previous claim.  In adjudicating the issue on its full merits, however, the RO has afforded the issue a greater degree of review than would have been afforded had the issue been construed as a petition to reopen.  As such, the Veteran is not prejudiced by the RO's error.  The Board will also consider the issue on a de novo basis and on the full merits of the evidence of record.

Also, the record shows that the Veteran was provided a Statement of the Case (SOC) as to that issue in July 2014.  Additional evidence was obtained subsequently by the Board, in the form of claims submissions from the Veteran in support of a claim for service connection for sleep apnea, duplicative service treatment records that pertain to audiograms conducted during the Veteran's service, and records for VA treatment received by the Veteran from May 2001 through August 2017.  The RO has not reviewed that evidence in connection with the issue concerning the Veteran's separation pay or issued a Supplemental Statement of the Case that readjudicates that issue based on the newly added evidence.  Nonetheless, the evidence added to the record since the July 2014 SOC contains no new information or evidence that pertains to the issue concerning the Veteran's separation pay.  As such, the Veteran is also not prejudiced by the RO's failure to review that evidence in connection with that issue.  In light of the same, the Board will proceed to adjudicate that issue.

The issue of the Veteran's entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all relevant evidence that is necessary for the equitable disposition of the Veteran's appeal concerning the issue of whether VA's recoupment of separation pay is proper.

2.  The Defense Finance and Accounting Service has confirmed that the veteran received separation pay for his second period of service in the gross amount of $28,112.22 and the net amount of $20,240.80.

3.  The service-connected facial scar on the bridge of the Veteran's nose was incurred during the Veteran's first period of service.

4.  The service-connected retropatellar pain syndrome and degenerative joint disease, left knee and sprain/strain right wrist were incurred during the Veteran's third period of service. 


CONCLUSION OF LAW

To the extent that VA has withheld disability benefits associated with the service-connected retropatellar pain syndrome and degenerative joint disease, left knee and with sprain/strain right wrist, recoupment of separation pay was not proper.  38 U.S.C.A. § 5304 (2012); 38 U.S.C.A. § 1174(h)(2) (2012); 38 C.F.R. § 3.700 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA is not applicable in this case, however, because resolution of the issue being adjudicated turns strictly on interpretation of controlling statutes and VA regulations.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

II.  Recoupment of Separation Pay

The Veteran challenges the validity of VA's recoupment of separation pay totaling in net $20,240.80 and that was paid to him following his second period of service.  

As noted above, the same issue was adjudicated fully by the Board in a November 2002 decision.  At that time, the Veteran argued that it was improper of VA to withhold VA disability compensation in order to recoup his military separation pay.  In that regard, he asserted that his receipt of separation pay and VA disability benefits did not represent duplication of benefits because VA disability benefits are paid as compensation for a disability incurred during service.  The Veteran argued also that withholding his VA disability benefits was improper because he was not informed at the time of his separation from service that he had an option of receiving separation pay or VA disability compensation.  Last, the Veteran argued that he should not be penalized by withholding compensation for a disability that was incurred during the first period of service from 1983 through 1988 when the separation pay was paid to him based on his second period of service from 1993 through 1996.  The Veteran's claim was denied by the Board as a matter of law.  38 U.S.C.A. § 5304 (a)(1) (1991); 10 U.S.C.A. § 1174 (h)(2) (West 1991); 38 C.F.R. § 3.700 (2001); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The regulations provide that not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in § 3.803 relating to naval pension and § 3.750 (c) relating to waiver of retirement pay.  38 C.F.R. § 3.700 (2017).

Additionally, where separation pay was made to a veteran after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay, less the amount of Federal income tax that was withheld from such pay.  38 C.F.R. § 3.700 (a)(5)(i) (2017).

Subject to the above, the receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service.  38 C.F.R. § 3.700 (a)(5)(ii) (2017) (emphasis added).

As noted, the Veteran had three distinct periods of active duty service.  Service department records show that the Veteran was not retained for re-enlistment at the end of his second period of service because of a reduction in force.  Separation pay was made to the Veteran based on that period of service following his separation in December 1996.

Service connection is in effect for the Veteran for a facial scar on the bridge of his nose; left knee retropatellar pain syndrome and degenerative joint disease; and, right wrist sprain/strain.  A 10 percent disability rating has been assigned for each of those disabilities.  Of particular relevance, the service-connected scar was incurred by the Veteran during his first period of active duty service, however, the disabilities in his left knee and right wrist were incurred during his third period of service.

To the extent that VA has withheld the disability benefits associated with the Veteran's scar, the Veteran raises no new arguments or assertions, nor is there new information or evidence in the record to support his renewed assertion that those amounts should not have been withheld by VA as part of its effort to recoup separation pay.  Similarly, he raises no express allegation that the Board committed any error in its previous November 2002 decision.  Also, there has been no change in the controlling laws or regulations that would change or otherwise affect the Board's analysis.  Based on the controlling laws and regulations, VA properly withheld the disability benefits associated with the scar on the Veteran's nose.

Subject to the above, the Veteran's service department records and the RO's November 2005 rating decision show that service connection for the Veteran's left knee and right wrist disabilities were granted, effective from July 7, 2004, based on the determination that those disabilities were incurred by the Veteran during his third period of active duty service.  Non-compensable initial disability ratings were assigned originally for both disabilities, however, 10 percent disability ratings were later assigned in an April 2013 rating decision, effective November 21, 2011.

Where the Veteran's left knee and right wrist disabilities were incurred during the Veteran's third period of active duty service, VA benefits for those disabilities should not be subject to VA's recoupment of the Veteran's separation pay.  Despite the same, the RO's July 2013 letter, which accompanied the rating decision assigning 10 percent disability ratings for the Veteran's left knee and right wrist disabilities, reflects that the benefits for those disabilities were also being withheld as part of VA's recoupment efforts.  Such withholdings are not consistent with the foregoing laws and regulations.

In sum, VA's withholdings of the disability benefits associated with the scar on the bridge of the Veteran's nose is proper.  To the extent that VA has withheld the disability benefits associated with the Veteran's left knee and right wrist disabilities, such withholdings are not proper.  To that limited extent, this appeal is granted.



ORDER

To the extent that VA has withheld disability benefits associated with the service-connected facial scar on the bridge of the Veteran's nose, VA's recoupment of separation pay is proper.

To the extent that VA has withheld disability benefits associated with the service-connected retropatellar pain syndrome and degenerative joint disease, left knee and with sprain/strain right wrist, VA's recoupment of separation pay is not proper.


REMAND

In support of his claim for service connection for bilateral hearing loss, the Veteran asserts that he sustained acoustic trauma during service from M16 and small arms fire during training and exposure to general noise during service from turbine engines, engines from two and a half ton and five ton trucks, and other machinery and equipment.  He denies having any post-service occupational or recreational noise exposure and states that he has experienced gradual hearing loss.

The Veteran's claim was denied in an April 2013 rating decision.  The Veteran filed a timely Notice of Disagreement and an SOC as to that issue was mailed to the Veteran in July 2014.  Since that time, records for additional treatment received by the Veteran through August 2017 have been added to the claims file.  Those records include a November 2016 VA treatment record that reflects ongoing complaints by the Veteran of hearing loss and audiometric evidence of bilateral sensorineural hearing loss.  The newly added records also include a November 2016 private audiometric study from Victory Hearing & Balance which also shows data that are consistent with bilateral hearing loss.  The foregoing evidence has not been reviewed by the RO and the RO has not readjudicated the Veteran's claim based on the newly added relevant evidence.

In conjunction with the above, the Board observes that a November 2012 VA examination also revealed air conduction findings that are consistent with bilateral sensorineural hearing loss.  Based at least in part upon the examiner's understanding that the Veteran was reporting only minimal noise exposure during service and also the examiner's factual finding that the Veteran's hearing was within normal limits at the time of his separation, the examiner concluded that it is less likely than not that the Veteran's hearing loss was related to his active duty service.

The examiner's rationale is not consistent with the facts in the record.  In that regard, the examiner fails to note or consider the Veteran's lay assertions that he did sustain acoustic trauma during service.  Moreover, to the extent that the examiner relied on the factual determination that the Veteran's hearing was normal at the time of his separation, the Board observes that an April 2015 reserve enlistment examination conducted less than a year after the Veteran's separation indicates higher audiometric scores at 4000 Hertz for both ears, which is indicative that the Veteran experienced some audiometric shifting.  Despite the same, the VA examiner offered no explanation reconciling her negative etiology opinion with those audiometric findings.

The conclusions and rationale given in the November 2012 VA examination are incomplete.  Accordingly, the Veteran should be afforded a new VA audiological examination to determine the nature of any hearing loss and to determine whether any noted hearing loss was either sustained during active duty service or resulted from acoustic trauma or other injury that occurred during the Veteran's active duty service.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his hearing loss since August 2017, the date of the most recent treatment record in the file.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

After the foregoing development has been completed, the RO must readjudicate the Veteran's claim for service connection for bilateral hearing loss, and in doing so, must consider all evidence added to the record since the July 2014 SOC.  If the RO's determination remains unfavorable to the Veteran, then he should be provided an SSOC reflecting the same.  38 C.F.R. § 19.31 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to the claim on appeal, and if so, he should be provided assistance in obtaining it.  The Veteran's relevant VA treatment records dated from August 2017 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his hearing loss.  The claims file must be made available to the examiner, and the examiner must review the claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies and provide a diagnosis in relation to the Veteran's claimed hearing loss.  The examiner should also provide opinions as to the following medical questions:

(a) did the Veteran experience an audiometric shift during his active duty service or within the one year period after his separation from service in July 2004?  If so, is the audiometric shift indicative of hearing loss that occurred during the Veteran's active duty service?

(b) is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hearing loss was sustained during the Veteran's active duty service?

(c) is it at least as likely as not that the Veteran's hearing loss was manifested within the one year period after his separation from service in July 2004?

(d) is it at least as likely as not that the Veteran's hearing loss was caused by or resulted from acoustic trauma during active duty service or any other injury or event that occurred during the Veteran's service?

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


